Eastman, J.
While the courts of this State have given full effect to the certificates of discharge granted to individuals under the United States bankrupt act of 1841, they have taken care that their own jurisdiction and judgments should not be disregarded by any doubtful action of the courts of the United States in carrying out that act. They have endeavored, also, to see to it that certificates of bankruptcy shall not cover any more extensive ground than what legitimately and properly belong to them. A certificate of discharge ohtained without fraud is a bar to all debts exist*447ing against the bankrupt at the time of the discharge, and provable under the commission ; not affecting, however, any valid liens in favor of such debts. Kittredge v. Warren, 14 N. H. Rep. 509; Kittredge v. Emerson, 15 N. H. Rep. 227.
But although a certificate of discharge in bankruptcy may be pleaded in bar of all debts, contracts and other engagements provable under the act, and is a full and complete answer to all suits brought in any court for the recovery of the same, yet it is not an answer to any debts, contracts or obligations arising against the bankrupt subsequent to the discharge. And a debt discharged by the certificate may be renewed and revived by the bankrupt after obtaining his discharge, if he see fit to do it; and he will be liable upon his new undertaking.
This defendant obtained his certificate of discharge in bankruptcy on the 9th day of October, 1843, and the judgment which is the foundation of this suit was recovered at the February term of the common pleas, 1844. By the ordinary rule, then, the judgment having been rendered several months subsequent to the granting of the certificate, it would not be affected by the discharge. The brief statement, however, sets forth that the suit in which this judgment was rendered was commenced in September, 1842, upon a note of hand, being a debt provable under the commission in bankruptcy ; and it is contended that the note should have been then presented, or judgment should have been taken upon the default which was entered in the action at the February term of the common pleas, 1843. The facts set forth in the brief statement are, for the purposes of this decision, to be taken as true, and the question presented by the case is, whether these facts, if pleaded, would be any answer to ah action of debt on the judgment.
It is a well established principle that the judgment of a court of record having jurisdiction of the cause and of the parties, is binding and conclusive upon parties and privies *448in eyery other court, until it is regularly reversed by some court having jurisdiction for that purpose. Notwithstanding the proceedings may be erroneous, yet as between the parties the judgment must stand until regularly vacated or reversed. Where a court has jurisdiction, it has a right to decide every question which arises in the cause; and whether its decision be correct or otherwise, its judgment, until reversed, is regarded as binding in every other court. In no collateral way can the parties question the correctness of a judgment which has been rendered between them, in a court having jurisdiction of them and of the subject matter. The only way for them to investigate such a judgment is by a re-hearing of that cause either by writ of error or some other legal and direct mode; for to the extent to which the judgment goes, their rights have been considered and decided; and they have submitted to that decision, either from the force of law after a final hearing by a court of last resort, or from a disinclination to pursue the matter further, when other courses of procedure for re-hearings were open before them, and might have been had if they had so elected. Upon this point the authorities are numerous and decisive. Elliott v. Pier sol, 1 Pet. S. C. Rep. 340; Mills v. Duryee, 7 Cranch 484; Holmes v. Kenison, 20 Johns. 268; Phillips v. Hunter, 2 H. Blk. Rep. 415; Brown v. Crompton, 8 D. & E. 424; Latham v. Edgerton, 9 Cow. 227; Hecker v. Jarratt, 4 Binn. 410; Peck v. Woodbridge, 3 Day 36; Loring v. Mansfield, 17 Mass. Rep. 394; Homer v. Fish & a., 1 Pick. 439; Gorrill v. Whittier, 3 N. H. Rep. 269; Smith v. Knowlton, 11 N. H. Rep. 191; Kittredge v. Emerson, 15 N. H. Rep. 227; Nichols v. Smith, 6 Foster’s Rep. 298; Demeritt v. Lyford, 7 Foster’s Rep. 541; Lamprey v. Nudd, 9 Foster’s Rep. 299; Smith v. Lowry, 1 Johns. Ch. Rep. 322; 4 do. 468.
Many more authorities might be adduced, but the principle is too well settled to require them. And as between the .parties, it makes no difference whether the question arises *449collaterally, or by a direct suit between them upon the judgment. Lord Mansfield says that “ it is most clear that the merits of a judgment can never be overhauled by an original suit either at law or in equity. Till the judgment is set aside, or reversed, it is conclusive, as to the subject matter of it, to all intents and purposes.” And Lord Redesdale, in Bateman v. Willoe, 1 Sch. & Lefr. 204, enforces the same principle as a rule in chancery. He says, “ if a matter has already been investigated in a court of justice, according to common and ordinary rules of investigation, a court of equity cannot take on itself to enter into it again. Rules are established, some by the legislature, some by the courts themselves, for the purpose of putting an end to litigation, and it is more important that an end be put to litigation, than that justice should be done in every case.” The case of Demeritt v. Lyford, 7 Foster’s Rep. 541, recently decided by this court, was debt upon a judgment for costs which Demeritt had recovered against Lyford, in a suit wherein Lyford had been plaintiff and Demeritt was summoned as trustee of one Batchelder. Demeritt was discharged as trustee and recovered judgment against Lyford for his costs, and then brought debt on that judgment. To that Lyford pleaded that the disclosure was false and peijured, and thus the judgment fraudulently obtained. On demurrer the plea was held bad; the court deciding that a judgment of a court of competent jurisdiction, upon a matter directly in issue is conclusive between the parties; and that the judgment in that case could not be impeached by a plea that the disclosure was false, or fraudulent, or perjured.
It appears to us, then, very clear, that the judgment upon which this suit was brought cannot be questioned in the manner contended for by the defendant. The court had jurisdiction both of the subject matter and of the parties. They had the power to continue the action for judgment after the default. Such is the very common practice in this State, and if the defendant had wished the judgment to be *450entered up against him so as to have it in a situation to be proved under the commission, the court would probably have so ordered; or would have permitted the default to have been stricken off to let in the plea of bankruptcy, puis darrein continuance. The court would not have dismissed the action upon the filing of the petition in bankruptcy, for they could not know that anything further would be done in the matter, or that any certificate would ever be obtained. Such a proceeding does not deprive the court of jurisdiction. Hobart v. Haskell, 14 N. H. Rep. 127. But it has been held that where a defendant has neglected to plead a bankrupt discharge obtained after a suit was commenced, and judgment has been given against him by default, he can have the default set aside and be let in to plead, on the payment of costs. Sandford v. Sinclair, 6 Hill 248; Lee v. Phillips, 6 Hill 246.
This defendant made no attempt to have the judgment vacated, nor did he take any steps to relieve himself from its full force. It has been suffered to stand for years as a judgment regularly obtained against him after his discharge in bankruptcy, and it cannot now be defeated by a state of facts, which, if timely interposed, might have been successful.
As, therefore, the matters set forth in the brief statement would, if pleaded, have been no answer to the declaration, the ruling of the court, in rejecting the brief statement, was correct.